DETAILED ACTION
This action is responsive to the applicant’s amendments/arguments filed on 8/17/2022 for the reissue application control No.16/876,781. In view of the amendments and/or arguments, the specification and claim objections are withdrawn, however, the 251 “new matter” rejection and prior art rejection are maintained for the reasons set forth below. This action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,120,341 (the ‘341  patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Status of the Claims
The following is the status of the claims, relative to the patent claims:
Claims 1-17 are canceled and claims 18-25 are new. Thus, claims 18-25 are pending, among those, claim 18 is independent.
Claim Rejections - 35 USC § 251
	 Claims 18-25 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added materials which are not supported by the prior patent are as follows: 
	Regarding claim 18, Applicant indicates that the controller functions recited in claim 18 is described at col. 9:57 to col. 10:42.

	Col. 9:57-10:42 of the ‘314 patent reads:
Further, when a printing operation is activated, in S201, the control device 50, more specifically, the sheet position detecting unit 55, detects positions of a leading edge and a rear edge of a recording sheet P being conveyed based on results detected by the sheet sensor 21.
The positions of the recording sheet P being conveyed during the printing operation will be described with reference to FIGS. 8A-8F. First, as the recording sheet P is conveyed, the recording sheet P is placed in a condition as shown in FIG. 8A, in which the recording sheet P is nipped by the feed rollers 13 and pressed downward by the corrugated plates 15. Thereafter, when the leading edge of the recording sheet P reaches the ejection rollers 17, as shown in FIG. 8B, the recording sheet P is placed in a condition, in which the recording sheet P is nipped by the ejection rollers 17 in addition to being nipped by the feed rollers 13 and pressed by the corrugated plates 15.
Further, when the recording sheet P reaches the corrugated spur wheels 18 and 19, as shown in FIG. 8C, the recording sheet P is place in a condition, in which the recording sheet P is pressed by the corrugated spur wheels 18 and 19, in addition to being nipped by the feed rollers 13 and the ejection rollers 17 and being pressed by the corrugated plates 15. Thereafter, when the leading edge of the recording sheet P reaches the switchback rollers 20, as shown in FIG. 8D, the recording sheet P is placed in a condition, in which the recording sheet P is nipped by the switchback rollers 20, in addition to being nipped by the feed rollers 13 and the ejection rollers 17 and being pressed by the corrugated plates 15 and the corrugated spur wheels 18, 19. Furthermore, when the rear edge of the recording sheet P passes through the feed rollers 13, the recording sheet P is placed in a condition, in which the recording sheet P is released from the feed rollers 13 but is nipped by the ejection rollers 17 and the switchback rollers 20 and pressed by the corrugated plates 15 and the corrugated spur wheels 18, 19.
Thereafter, when the rear edge of the recording sheet P passes through the corrugated plates 15, as shown in FIG. 8F, the recording sheet P is placed in a condition, in which the recording sheet P is released from the pressure from the corrugated plates 15 but is nipped by the ejection rollers 17 and the switchback rollers 20 and pressed by the corrugated spur wheels 18, 19.
It is to be noted that the positions of the leading edge and the rear edge of the recording sheet P change within the positions shown in FIGS. 8A-8F depending on the position of the recording sheet P. In other words, the position of the recording sheet P among the positions shown in 8A-8F can be determined by the positions of the leading edge and the rear edge of the recording sheet P. Therefore, in S201, the positions of the leading edge and the rear edge of the recording sheet P are detected in order to determine the position of the recording sheet P along the sheet-conveying direction.

This section does not describe the limitation recited in claim 18 which is:
a controller being configured to:
determine a condition of the recording medium according to the position of the recording medium along the conveying direction, the condition of the recording medium including a first condition, in which a leading edge of the recording medium does not reach the wave shape generator in the conveying direction, and a second condition, in which the leading edge of the recording medium passes through the wave shape generator in the conveying direction; and
correct the stored gap information based on the determined condition of the recording medium.

At most, it describes a detector that is detecting the positions of the leading edge and rear edge of a recording medium. It does not describe a controller that is based on this detection to program the operation recited in claim 18. 
In other words, the original specification does not describe a controller which is programmed to determine the recited conditions in claim 18 that are: 
(i) 	a first condition where the leading edge does not reach the waveshape generator,
(ii) 	a second condition where the leading edge passes through the waveshape generator and 
(iii) 	update the stored gap in the memory based on these conditions 
Applicant cannot claim this operation because it is not described in the specification. 

A person with ordinary skill in the art would recognize that a controller can be programmed to perform different operations, not the operation recited in the claim based on the detection information described above. 
For example, a controller can be programmed based on the following conditions:
 (i)	a first condition where every fifth leading edge of the recording medium reaches the waveshape generator,
 (iii)	a second condition where every fifth rear edge of the recording medium reaches the waveshape generator, and
 (iii)	store these information in the memory. 
 It is clear that this imaginary operation cannot be claimed because it is not described in the specification. 
The same problems exist for claims 21-24. The specification does not describe these configurations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 18-25 are further rejected for failing to particularly point out the subject matter the applicant regards as invention due to the problems discussed in the 251 Rejection section above. 
Prior Art
Claims 18-25 are examined in view of the following patents and publications:
US Patent No. 7,267,419 to Yamasaki (“Yamasaki”)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-25 are rejected under 35 U.S.C. 103(a) as being obvious over Yamasaki.
Claim 18:
An inkjet printer (Yamasaki discloses an inkjet printer as shown in Fig. 3) comprising:
an inkjet head comprising an ink discharging surface.
Yamasaki discloses: “The head unit 40 is for ejecting ink onto the paper. The head unit 40 has a head 41. The head 41 has a plurality of nozzles, which are ink ejection sections, and ejects ink intermittently from each of the nozzles. The head 41 is provided on the carriage 31. Thus, when the carriage 31 moves in the scanning direction, the head 41 also moves in the scanning direction. A dot line (raster line) is formed on the paper in the scanning direction as a result of the head 41 intermittently ejecting ink while moving in the scanning direction.” Yamasaki, col. 7:14-24. Emphasis added. Thus, Yamasaki discloses an inkjet comprising an ink discharging surface. 

	a conveyer configured to convey a recording medium in a conveying direction.
Yamasaki discloses a conveyer as shown in Fig. 4, reproduced below. 

    PNG
    media_image1.png
    473
    806
    media_image1.png
    Greyscale

a position detector configured to detect a position of the recording medium along the conveying direction;
Yamasaki further discloses: “The detector group 50 includes, for example, a linear encoder 51, a rotary encoder 52, a paper detection sensor 53, and an optical sensor 54. The linear encoder 51 is for detecting the position of the carriage 31 in the scanning direction. The rotary encoder 52 is for detecting the amount of rotation of the carry roller 23. The paper detection sensor 53 is for detecting the position of the leading edge of the paper to be printed. The paper detection sensor 53 is provided in a position where it can detect the position of the leading edge of the paper as the paper is being fed toward the carry roller 23 by the paper supply roller 21. It should be noted that the paper detection sensor 53 is a mechanical sensor that detects the leading edge of the paper through a mechanical mechanism. More specifically, the paper detection sensor 53 has a lever that can be rotated in the carrying direction, and this lever is arranged such that it protrudes into the path over which the paper is carried. In this way, the leading edge of the paper comes into contact with the lever and the lever is rotated, and thus the paper detection sensor 53 detects the position of the leading edge of the paper by detecting movement of the lever. The optical sensor 54 is attached to the carriage 31. The optical sensor 54 detects whether or not the paper is present by irradiating light onto the paper from its light-emitting section and detecting the reflected light with its light-receiving section. The optical sensor 54 detects the positions of the edges of the paper while being moved by the carriage 41. The optical sensor 54 optically detects the edges of the paper, and thus has higher detection accuracy than the mechanical paper detection sensor 53.” Yamasaki, col. 7:24-55. Emphasis added. Also, see Fig. 4, reproduced above. Thus, Yamasaki discloses position detectors 53 and 54 configured to detect a position of the recording medium along the conveying direction. 

a wave shape generator disposed on a downstream side with respect to the inkjet head along the conveying direction, the wave shape generator being configured to deform the recording medium into a wave shape that has a top portion protruding toward the ink discharging surface and a bottom portion recessed toward a side opposite from the ink discharging surface, the top portion and the bottom portion being arranged along an intersecting direction that intersects with the conveying direction and is parallel to the ink discharging surface;
Yamasaki discloses wave shape generating mechanism: “The paper that has been carried by the carry roller 23 is carried from above in an obliquely downward direction toward the platen 24 (FIG. 12A). The leading edge of the paper that is carried obliquely contacts the protrusions 242 of the platen 24. When the leading edge of the paper comes into contact with the protrusions 242 that are arranged in the scanning direction, the leading edge becomes wave-shaped when viewed from the carrying direction. When the carry roller continues to carry the paper, the paper that is supported by the protrusions 242 of the platen 24 becomes wave-shaped (undulating) in the scanning direction and becomes pleated like a bellows (becomes accordion-shaped). However, the shape of the paper in the carrying direction is not undulating. That is, the peak portions of the wavy paper run along the carrying direction, and the trough portions also run along the carrying direction. And, the peak portions and the trough portions appear alternately in the scanning direction.” Yamasaki, col. 13:4-21. Emphasis added. Also, see Figs. 12A and 12B, reproduced below. 

    PNG
    media_image2.png
    422
    533
    media_image2.png
    Greyscale

a memory configured to store gap information related to a gap between the ink
discharging surface and the recording medium at a predetermined reference position along the conveying direction, the gap information being acquired from a predetermined range in the recording medium; and
Yamasaki discloses: “It should be noted that if the image is to be printed on paper, the printer reads out the adjustment value that is saved in the memory 63 and adjusts the ink ejection timing of the nozzles (the head) based on that adjustment value. As a result, the landing position of the ink is adjusted and image quality can be improved.” Yamasaki, col. 14:65 – col. 15:3. Emphasis added. Thus, Yamasaki discloses a memory 63 configured to store gap information related to a gap between the ink discharging surface and the recording medium at a predetermined reference position along the conveying direction, the gap information being acquired from a predetermined range in the recording medium.

a controller being configured to:
determine a condition of the recording medium according to the position of the
recording medium along the conveying direction, the condition of the recording medium
including a first condition, in which a leading edge of the recording medium does not reach the wave shape generator in the conveying direction, and a second condition, in which the leading edge of the recording medium passes through the wave shape generator in the conveying direction; and
Yamasaki discloses a controller: “The controller 60 is a control unit (controlling means) for carrying out control of the printer. The controller 60 has an interface section 61, a CPU 62, a memory 63, and a unit control circuit 64. The interface section 61 exchanges data between the computer 110, which is an external device, and the printer 1. The CPU 62 is an arithmetic processing unit for carrying out overall control of the printer. The memory 63 is for reserving, for example, a working region and a region for storing the programs for the CPU 62, and includes memory means such as a RAM or an EEPROM. The CPU 62 controls the various units via the unit control circuit 64 in accordance with programs stored in the memory 63.” Yamasaki, col. 7:56-67.
Figs. 20-22, reproduced below, show various conditions according to positions of the recording medium that are controlled by controller 60.  

    PNG
    media_image3.png
    723
    509
    media_image3.png
    Greyscale

Yamasaki does not expressly state the recited action, however, it would have been obvious to a person with ordinary skill in the art (POSITA) to configure the controller to perform the recited action since Yamasaki’s controller is programmable and it is merely a matter of modifying the program for a different type of recording medium to achieve a desired result. 

correct the stored gap information based on the determined condition of the
recording medium.
The flow chart shown in Fig. 15, shows a step of correct the stored gap information based on the determined condition of the recording medium, i.e., step S105. 

Claim 19:
The inkjet printer according to claim 18,
wherein the wave shape generator comprises a spur wheel configured to press the recording medium.
Figs. 12A and 12B, reproduced below, show the recited limitation.

    PNG
    media_image2.png
    422
    533
    media_image2.png
    Greyscale


Claim 20:
	Fig. 12A above also shows a second wave shape generator 23 which is on upstream side with respect to the inkjet head. 

Claims 21-25:
	Yamasaki does not expressly disclose these recited configurations of the controller. However, due to the lack of description of these configurations in the ‘341 patent. It appears that these configurations must have been obvious to a POSITA. A POSITA would have configured the controller to perform the recited operations for the same motivation discussed in claim 18.

Response to Arguments
 	Applicant’s arguments filed on August 17, 2022 are carefully considered. The following are the examiner’s responses:
	Regarding the 251 “new matter” rejection, it is maintained for the reasons discussed in the 251 “new matter” rejection section above.

	Regarding the prior art rejection, Applicant argues that Yamasaki does not disclose a controller that performs the recited operation. As discussed in the prior art rejection above, Yamasaki discloses detector group 50 that detects the positions of the leading edge and rear edge of a recording medium. Based on this information, controller 60 can be programmed to perform different operations, including the operation recited in claim 18. 

	Regarding “Line-through references” comment, Applicant is invited to review Patent Rule 37 CFR 1.98, in relevant part, which states:

1.98 	Content of information disclosure statement.
(a) 	Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
(1) 	A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include:
(i)	The application number of the application in which the information disclosure statement is being submitted;
(ii)	A column that provides a space, next to each document to be considered, for the examiner's initials; and
(iii)	A heading that clearly indicates that the list is an information disclosure statement.
A legible copy of:
(i)	Each foreign patent;
(ii)	Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office:
(iii)	For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion (but see 1287 OG 163 (October 19. 2004) discussed in MPEP § 609.04(a), subsection II]; and
(iv)	All other information or that portion which caused it to be listed.
(3)
(i)	A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant's specification or incorporated therein.
(ii)	A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of. or is readily available to any individual designated in § 1.56(c).
(b)
(1)	Each U.S. patent listed in an information disclosure statement must be identified by inventor, patent number, and issue date.
(2)	Each U.S. patent application publication listed in an information disclosure statement shall be identified by applicant, patent application publication number, and publication date.
(3)	Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.
Each foreign patent or published foreign patent application listed in an information disclosure statement must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application.
(3)	Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.

	
In this instant case, documents listed in the Non-Patent Literature (NPL) sections of the submitted IDSs are not belong to any of the items mentioned in Patent Rule 37 CFR 1.98 above. In fact, each listed item is a combination of many US patents, foreign patents and publications which are not in compliance with Patent Rule 37 CFR 1.98. For compliance, Applicant is advised to list each of the US patents, foreign patents and publications instead of combining them into documents listed in the NPL sections. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991